DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 21 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Carr (US 2017/0347940).
Re claim 16:	Carr teaches a smart adhesive bandage (101) comprising well-known bandage members such as a flexible substrate, a flexible cover on a top side of the substrate, an adhesive layer on a bottom side of the flexible substrate, a protective layer  on a bottom side of the flexible substrate, the protective layer configured to overlap a wound or injury of a user when the smart adhesive bandage is applied to a 
Re claim 21:	Wherein the protective layer comprises a gauze or an absorbent material (i.e., the gauze or the absorbent material used in the bandage is well known).
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-19 of U.S. Patent No. 10902310. Although the claims at issue are not identical, they are not patentably distinct from each other claims 2-30 are directed to a wireless communications and transducer platform comprising a laminated structure comprising a cover and a substrate, and a device layer between the cover and the substrate, the device layer comprising a transducer operable to generate ambient data characterizing an environmental state of the wireless communications and transducer platform in response to exposure to external stimulus, wherein, a respective opening in the laminated structure is aligned with the respective transducer.  
Claims 1-3, 5-7, 9-19 of U.S. Patent No. 10902310 discloses a wireless communications and transducer platform, comprising: a plurality of segments of a laminated structure comprising a cover and a substrate, wherein, in a device layer between the cover and the substrate, each of the plurality of segments includes components comprising an antenna, a wireless communications system coupled to the antenna, a transducer operable to generate ambient data characterizing an environmental state of the segment in response to exposure to external stimulus, a processor coupled to the wireless communications system and the transducer, an energy storage component coupled to the processor, the transducer, and the wireless communications system, a non-transitory processor-readable medium comprising processor- readable instructions which, when executed by the processor, configures the processor to perform operations comprising evaluating the ambient data, ascertaining whether the evaluated ambient data is detected as an event, and responding to a detected event: and in each of one or more of the plurality of segments, a respective opening in the laminated structure aligned with the respective transducer.

Claim 3 of the instant application is corresponded to claim 2 of U.S. Patent No. 10902310.
Claim 4 of the instant application is corresponded to claim 3 of U.S. Patent No. 10902310.
Claim 5 of the instant application is corresponded to claims 5 and 6 of U.S. Patent No. 10902310.
Claim 6 of the instant application is corresponded to claim 7 of U.S. Patent No. 10902310.
Claim 7 of the instant application is corresponded to claim 1 of U.S. Patent No. 10902310.
Claim 8 of the instant application is corresponded to claim 9 of U.S. Patent No. 10902310.
Claim 9 of the instant application is corresponded to claims 10-13 of U.S. Patent No. 10902310.
Claim 10 of the instant application is corresponded to claim 14 of U.S. Patent No. 10902310.
Claim 11 of the instant application is corresponded to claim 15 of U.S. Patent No. 10902310.
Claim 12 of the instant application is corresponded to claim 16 of U.S. Patent No. 10902310.

Claim 14 of the instant application is corresponded to claim 18 of U.S. Patent No. 10902310.
Claim 15 of the instant application is corresponded to claim 19 of U.S. Patent No. 10902310.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 19 of U.S. Patent No. 10902310 in view of Carr. 
Claims 1, 10, 17, and 19 of U.S. Patent No. 10902310 disclose a wireless communications and transducer platform comprising a plurality of segments of a laminated structure comprising a cover and a substrate, wherein, in a device layer between the cover and the substrate, each of the plurality of segments includes components comprising an antenna, a wireless communications system, a transducer, a processor, an energy storage component, a non-transitory processor-readable medium comprising processor- readable, and in each of one or more of the plurality of segments, a respective opening in the laminated structure aligned with the respective transducer.
However, claims 1, 10, 17, and 19 of U.S. Patent No. 10902310 fairly suggest that the wireless communication and transducer platform comprises a bandage.
However, Carr teaches a smart adhesive bandage (101) comprising well-known bandage members such as a flexible substrate, a flexible cover on a top side of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Carr to the teachings of claims 1, 10, 17, and 19 of U.S. Patent No. 10902310 in order to obtain various data from the bandage and alerting the user of the bandage therewith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vock et al. (US 2003/0163287) teach an adhesive bandage having a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887